718 S.E.2d 155 (2011)
STATE
v.
David Dale RAMEY.
No. 393P11-1.
Supreme Court of North Carolina.
October 6, 2011.
Jane Rankin Thompson, Assistant Attorney General, for State of North Carolina.
David Dale Ramey, Nashville, for Ramey, David Dale.
Thomas J. Keith, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 1st of September 2011 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 6th of October 2011."